Order and judgment (one paper), Supreme Court, New York County (Louis York, J.), entered August 31, 2000, which granted defendant’s motion to dismiss the complaint as time barred, unanimously affirmed, without costs.
*387The complaint, alleging discrimination and retaliation in violation of title VII of the Civil Rights Act of 1964 (42 USC § 2000e et seq.) and the Americans with Disabilities Act of 1990 ([ADA] 42 USC § 12101 et seq.), was properly dismissed as time barred, since plaintiff did not commence her action until more than 90 days after she was notified by the Equal Employment Opportunity Commission of her right to sue (see, 42 USC § 2000e-5 [f] [1]; § 12117 [a]; see also, Johnson v Al Tech Specialties Steel Corp., 731 F2d 143, 146). While state courts have concurrent jurisdiction over title VII and ADA claims (see, Yellow Frgt. Sys. v Donnelly, 494 US 820), plaintiffs claims, interposed beyond the applicable 90-day limitation period set forth in 42 USC § 2000e-5 (f) (1), were nonetheless time barred; state law is irrelevant in determining whether a private individual has lost her right of action under title VII through the passage of time (see, Draper v United States Pipe & Foundry Co., 527 F2d 515, 522). Concur — Tom, J.P., Sullivan, Rosenberger, Wallach and Buckley, JJ.